 1 Edward F. Novak (#006092)
   enovak@polsinelli.com
 2
   Melissa Ho (#023269)
 3 mho@polsinelli.com
   Jonathan G. Brinson (#025045)
 4 jbrinson@polsinelli.com
   Andrew T. Fox (#034581)
 5 afox@polsinelli.com
 6 POLSINELLI PC
   CityScape
 7 One East Washington Street, Suite 1200
   Phoenix, AZ 85004
 8 Phone: (602) 650-2000 │ Fax: (602) 264-7033
 9
   Attorneys for Defendants State of Arizona, Silbert,
10 Kalkowski, Milstead, Hunter, Heape, Pinnow, and Falcone
11                         IN THE UNITED STATES DISTRICT COURT
12                                FOR THE DISTRICT OF ARIZONA
13
     Leslie A Merritt, Jr., a single man,
                                              Case No. CV17-4540-PHX-DGC
14
15                  Plaintiff,
              vs.                                 DEFENDANT STATE OF ARIZONA’S
16                                                MOTION IN LIMINE (FOURTH): RE
   State of Arizona, a body politic; Bill          PCAST AND SIMILAR SCIENTIFIC
17 Montgomery, the elected Maricopa                          STUDIES

18 County Attorney, in his official and
   individual capacities; Maricopa County,
19 a body politic; Heston Silbert, in his
   individual capacity; Christopher
20 Kalkowski, in his individual capacity;
21 Frank Milstead, in his individual
   capacity; Ken Hunter, in his individual
22 capacity; Kelly M. Heape, in his
23 individual capacity; Jennifer Pinnow, in
   her individual capacity, Anthony
24 Falcone, in his individual capacity;
   Edward Leiter, in his individual
25 capacity; Vanessa Losicco, in her
26 individual capacity.
27                  Defendants.
28

                                              1
     72418290.2
 1            Defendant moves to preclude any evidence or argument about the September 2016
 2 President’s Council of Advisors on Science and Technology Report on Forensic Science in
 3 Criminal Courts (the “PCAST Report”), or any other scientific study not known to law
 4 enforcement at the time of Merritt’s arrest, as irrelevant and likely to confuse the issues and
 5 mislead the jury.
 6            The only issue before the Court with respect to liability is whether Merritt’s arrest
 7 was without lawful authority. See Slade v. City of Phx., 541 P.2d 550, 552 (Ariz. 1975).
 8 The existence of probable cause to arrest or indict is a defense to claims arising from the
 9 arrest. See, e.g., Gasho v. United States, 39 F.3d 1420, 1427 (9th Cir. 1994) (“Under
10 Arizona law, probable cause is an absolute defense to a claim of false arrest and
11 imprisonment.”).       In determining whether probable cause to arrest exists, courts must
12 consider whether “the facts available to the officers at the moment of the arrest would
13 ‘warrant a man of reasonable caution in the belief’ that an offense has been committed.”
14 Beck v. Ohio, 379 U.S. 89, 96 (1964) (citation omitted) (emphasis added); Rosenbaum v.
15 Washoe Cty., 663 F.3d 1071, 1076 (9th Cir. 2011) (the probable cause analysis for a
16 warrantless arrest involves “the facts known to the officer at the time of the arrest.”); Reams
17 v. City of Tucson, 701 P.2d 598, 601 (Ariz. Ct. App. 1985) (probable cause for an arrest
18 must be evaluated by “the facts as they existed at the time of the arrest, and not
19 afterward.”).
20            It is undisputed that Merritt was arrested on September 18, 2015, a full year before
21 the PCAST Report was published. See President’s Council of Advisors on Science and
22 Technology, Report to the President Forensic Science in Criminal Courts (September 2016)
23 107-112, https://obamawhitehouse.archives.gov/sites/default/files/microsites/ostp/PCAST/
24 pcast_forensic_science_report_final.pdf. As such, it is a factual impossibility that any of
25 the arresting officers could have been aware of the PCAST or its contents at the time of
26 Merritt’s arrest. As such, introduction or argument about the PCAST’s findings or its
27 significance can only serve to confuse the issues and mislead the jury.            As Plaintiff
28
                                                    2
     72418290.2
 1 acknowledges, “[t]he trial issue on the claim of false arrest is the defendant’s knowledge at
 2 the time of arrest.”1 (Doc. 293 at 1.) There is no evidence that any of the law enforcement
 3 officers had knowledge of the unwritten PCAST report as of September 2015.
 4            Moreover, to the extent that other scientific studies exist calling into question the
 5 reliability of ballistics evidence that pre-date Merritt’s arrest, they should be precluded
 6 absent a proffer of evidence from the moving party that an arresting officer was aware of
 7 and familiar with such information. Discovery in this case has long since closed, and
 8 Plaintiff can point to no evidence that the officers had knowledge of PCAST or other
 9 similar scientific studies.
10            Accordingly, Defendant requests the Court to grant its motion precluding argument
11 or evidence concerning the existence of the PCAST Report, it contents, or any other similar
12 scientific study not known to the arresting officers at the time of arrest.2
13            RESPECTFULLY SUBMITTED this 27th day of February, 2020.
14                                                 POLSINELLI PC
15
                                                   By: /s/ Jonathan G. Brinson
16                                                     Edward F. Novak
17                                                     Melissa Ho
                                                       Jonathan G. Brinson
18                                                     Andrew T. Fox
                                                       One E. Washington Street, Suite 1200
19
                                                       Phoenix, AZ 85004
20                                                     Attorneys for Defendant State of Arizona
21
22
     1
     Under Arizona law, the intentional torts of false arrest and false imprisonment are
23
   substantively the same and “differ only in terminology.” Martinez v. City of Avondale, No.
24 12-cv-1837, 2014 WL 178144, at *7 (D. Ariz. Jan. 16, 2014) (citing Slade v. City of Phx.,
   541 P.2d 550, 552 (Ariz. 1975)); Donahoe v. Arpaio, 869 F. Supp. 1020, 1064 (D. Ariz.
25 2012) (“False arrest, a species of false imprisonment, is the detention of a person without
26 his consent and without lawful authority.”)
27   2
    The State has complied with LRCiv. 7.2(l), and certifies that it had a meet and confer in an
   effort to resolve the disputed evidentiary issue.
28
                                                  3
     72418290.2
 1                                  CERTIFICATE OF SERVICE
 2            I hereby certify that on this 27th day of February, 2020, I electronically transmitted
 3 the attached document to the Clerk’s Office using the CM/ECF system for filing and
 4 transmittal of a Notice of Electronic Filing to the following CM/ECF registrants:
 5
                                            Clerk of the Court
 6
                             United States District Court, District of Arizona
 7                                 Sandra Day O’Connor Courthouse
                                       401 W. Washington Street
 8                                         Phoenix, AZ 85003
 9
                                             Jason D. Lamm
10                                     Law Office of Jason Lamm
                                          2501 N. Seventh Street
11
                                        Phoenix, Arizona 85006
12                                      jlamm@cyberlawaz.com

13
14
15
                                                         By: /s/ Erika Cano
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     4
     72418290.2
